Case 3:19-cv-01878-L-BN Document 28 Filed 07/30/21                  Page 1 of 2 PageID 1940



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

DARREN LAMAR L.,                                 §
                                                 §
                 Plaintiff,                      §
                                                 §
v.                                               §   Civil Action No. 3:19-CV-1878-L-BN
                                                 §
ANDREW M. SAUL,                                  §
COMMISSIONER OF SOCIAL                           §
SECURITY ADMINISTRATION,                         §
                                                 §
                 Defendant.                      §

                                             ORDER

       On April 7, 2021, the United States Magistrate Judge entered the Findings, Conclusions

and Recommendation of the United States Magistrate Judge (Doc. 27) (“Report”), recommending

that the court grant Plaintiff’s Motion for Attorney Fees Under the Equal Access to Justice Act

(“EAJA”) (Doc. 23), filed November 10, 2020; award Plaintiff reasonable totaling $9,194.33 in

attorneys’ fees under 28 U.S.C. § 2412(d); and order Defendant to provide the check payable to

Darren Lamar L. but to mail the check to the address of Plaintiff’s attorney. No objections to the

Report were filed.

       Having considered the motion, the response and objection to the motion, record in this

case, and Report, the court determines that the findings and conclusions of the magistrate judge

are correct, and accepts them as those of the court. Accordingly, the court grants Plaintiff’s

Motion for Attorney Fees Under the EAJA (Doc. 23); awards Plaintiff reasonable attorney’s fees

totaling $9,194.33; and directs Defendant to issue a check for this amount payable to Darren

Lamar L., which shall be mailed forthwith to the address of Plaintiff’s attorney.


Order – Page 1
Case 3:19-cv-01878-L-BN Document 28 Filed 07/30/21                Page 2 of 2 PageID 1941



       It is so ordered this 30th day of July, 2021.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
